Title: To James Madison from George W. Erving, 1 November 1802 (Abstract)
From: Erving, George W.
To: Madison, James


1 November 1802, London. No. 11. Replies to the request in JM’s 1 Aug. 1801 circular instructions for information on the extent to which American captains discharge American seamen abroad in order to hire foreigners for lower wages. There is probably no port worse than London for the frequency of this and “other irregularities which can only be prevented by Legislative interference,” as the city is “a general rendezvous” for sailors of all nations who are discharged in ports on both sides of the channel. Suggests that the declaration of peace and “consequent disbanding of a considerable portion of the English Naval Force,” which has filled the city with seamen of all nations and lowered wages, has offered masters greater temptation than usual “to resort to irregular measures” to get rid of higher paid American sailors. “The most common means resorted to … appear to have been pretend Sales of their Vessels; under this pretext whole Crews have been discharged together⟨;⟩ by changing the destination of a Vessel, giving out that she is to sail on some distant or unwholesome expedition, by hard treatment or severe usage, by being kept continually at work or on Salt Provisions in Port contrary to the usual practice; under pretext of absence from the Ship, or disobedience of orders; and by a variety of such means, men have been oftentimes compelled or induced to take their discharges.… The total independence of the Masters upon the Consul in this Country, renders it impossible for him to correct such abuses and to do justice to the men; if the Master is sent for he may or may not attend, if he attends he will comply or not with the requisitions made as may suit his interest or convenience, very few even think it fit to report themselves on their arrival, (since my last return of June 30th: I have only five on my list) & thus the making a regular return of our Trade as instructed is also impracticable.” Believes this “estrangement of our Masters from their own Government” during their residence in England is encouraged by “the Mercantile jealousy of their Consignees here,” who have no respect for U.S. regulations, and it is regrettable that so many naturalized citizens are in command of U.S. vessels. Reports the reluctance of the captains to receive returning sailors placed on board U.S. ships by the consul in accordance with law. Such men have even been turned ashore “at Gravesend or elsewhere” before the ships leave the river.
The continued practice of these abuses leaves a large number of American seamen to be provided for; it is difficult for them to find work on quays, wharves, or English ships, as preference is given to Englishmen. As a result of living exposed to weather and sleeping without cover, “several are always sick and must be placed in the Hospital at a very considerable expence & where at they cannot be received without a proper ch⟨ange⟩ of Clothes.” Until the legislature sees fit to change the laws, the expense of providing for seamen in London “must be alw⟨ays⟩ very large.” Suitable regulations could make the expense “inconsiderable” and result in no Americans being at public charge except “such as have been unfortunately shipwrecked.” There are more than enough American ships at London at any time to transport such men home at the rate of two men for every hundred tons. Suggests regulations that appear most necessary. “Every Master of an American Vessel on his arrival at a Foreign Port should be compelled under a very heavy penalty immediately to deliver into the hands of the Consul all his Ships Papers (shipping list of course included) who should be prohibited from returning them ’till the Master had complied with all his legal requisitions; the penalty for discharging men without their consent should be made very considerable & payable immediately on demand of the Consul (not merely recoverable after the return of the Vessel to the United States which may never happen); no man should be discharged but in the presence of the Consul; he should have a power of discharging any men whom he may discover to be Aliens—replacing them by American Citizens; if the destination of the Vessel be changed the men should have the same right as if she was sold; that of being sent home upon wages to the State in which they were shipped, no composition for this right should be allowed, but the men should be maintained at the Ship’s expence ’till Passages or Berths could be found for them, (it has been the custom to give two months advance, which is soon expended & the men then fall a charge upon the Public). The penalty for refusing to receive men as passengers at the requisition of the Consul should be very severe & payable immediately to him: Provision should be made for the sick; if any Seaman should be unable to return in the Vessel to which he belongs, the Master should deposit in the hands of the Consul sufficient [funds] for his cure and support; & for his burial if he should happen to die.”
Admits that such regulations may seem at first too severe, but they would be no inconvenience to “honestly disposed” shipmasters and would even relieve them of the expense of carrying home seamen left behind by masters “not so well disposed.” Such regulations would compel each owner to provide for his own men, and none would suffer from the neglect or misconduct of others, which would lead to a more equitable division of charges. “By such means alone can the Legislature effectually secure from imposition and hardship a very useful portion of our fell⟨ow⟩ Citizens, the nature of whose service & whose want of means to defend themselves, seems to render them peculiarly the object of Legislative protection.”
“In the same Instructions of Augt: 1st. you have prescribed the form of Certificates to be granted to Foreign Vessels purchased by American Citizens: with respect to Vessels which have regular American Papers and which are sold in Foreign Ports, no new regulations seem to have been made; it would appear that the law requires on every transfer of the property that the Register should be returned & new Papers issued, but in foreign Ports it has been the custom for Consuls to indorse the Sale on the back of the Register, how the persons bound acquit themselves at home in such Cases I do not know, but here they commonly take a Bond of indemnity from the Purchaser & the Vessel & Papers are thus transferred from hand to hand; this mode seems to be extremely irregular, should not the Consuls be prohibited from endorsing Ships Papers except as to the change of Master. The law says that no American Citizen usually resident abroad shall be intitled to the benefits of a Register; many difficulties arise upon this point; we have Masters of Vessels who are not usually resident any where, but who sail about in different employs from one port of Europe to another, such I have reason to think are sometimes employed to cover the bonâ-fide property of a Vessel, if they will take the oath it is impossible to object to them that they are usually resident abroad.” Concludes that much irregularity might be avoided if naturalized citizens “not actually & constantly resident in the United States” were denied the benefits of a register. Adds in a 10 Dec. postscript that he encloses a letter from Captain Webb of the Maryland indicating that the municipal ordinances of New York interfere with the provisions of acts of Congress and “entirely destroy” their beneficial effects.
 

   
   RC and enclosure (DNA: RG 59, CD, London, vol. 8). RC 8 pp. In a clerk’s hand, signed by Erving. Docketed by Brent. For enclosure, see n. 5.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:1–4.



   
   See Erving to JM, 21 July 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:412).



   
   Section 7 of the 31 Dec. 1792 “Act concerning the registering and recording of ships or vessels” required the masters of American ships sold abroad to foreigners to surrender the ship’s certificate of registry to the nearest port collector within eight days of arrival in the U.S. The act did not specifically mention overseas sales of American ships to U.S. citizens, an oversight that was corrected by Congress in March 1803 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:291, 2:210).



   
   Section 2 of the same act prohibited ships from being registered “by any citizen of the United States, who usually resides in a foreign country, during the continuance of such residence” unless the citizen was a consul or an agent for and partner in an American trading house (ibid., 1:288).



   
   Nathaniel Webb’s 9 Dec. 1802 letter (1 p.) reminded Erving that on his last trip to New York he had carried several distressed seamen for Erving, who had shipped two for every hundred tons as provided by federal law and had given the men printed certificates stating this. On Webb’s arrival the city authorities prohibited the men’s debarkation until Webb or the shipowner posted bond that they would not become public charges. The owner refused, and Webb finally posted a bond of “About three Hundd. dollars.” He told Erving this in hopes that he would “Consider this as a good Reason for My Not takeing Any More Men From you Which I Really Can No More Consent to.”



   
   A full transcription of this document has been added to the digital edition.

